Judgment and order reversed on the law and facts, with costs, and judgment directed in favor of plaintiff for $5,686.55, with interest from July 29, 1925, with costs, upon the ground that the finding that the defendant did not have reasonable ground to believe that the' Woodward Motor Company, Inc., was insolvent at the time the bill of sale in question was made, and that defendant did not have reasonable ground to believe that the enforcement of the transfer would effect a preference in violation of subdivision “ b ” of section 60 of the National Bankruptcy Act,  is contrary to and against the weight of the evidence, and the property transferred by the bill of sale was not the money or traceable to the money stolen. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.